Citation Nr: 0610307	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a rating in excess of 40 percent for benign 
prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from March 1951 to March 
1955 and from March 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
July 2004 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran's urinary symptomatology requires the wearing 
of absorbent materials which must be changed more than four 
times per day as well as the intermittent use of an 
appliance.  

2.  Approximately 80 percent of the veteran's urinary 
symptomatology is due to non-service connected Parkinson's 
Disease, with approximately 20 percent of such symptomatology 
due to his service connected benign prostatic hypertrophy.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 
percent for benign prostatic hypertrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7527 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2001, 
October 2003 and November 2004 VCAA letters, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the February 2001, October 2003 and 
November 2004 VCAA letters implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
October 2003 and November 2004 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  The RO 
subsequently re-adjudicated the claim.  Under these 
circumstances, the Board finds that all notification action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Although the 
Dingess/Hartman case dealt with a claim of service 
connection, it is arguably also applicable to the increased 
rating issue now before the Board. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite any inadequate notice 
provided to the veteran in this regard, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating for benign prostatic 
hypertrophy, any questions as to the appropriate effective 
date to be assigned are rendered moot.  The Board further 
notes that the veteran's status as a veteran has never been 
contested.  VA has always adjudicated his claims based on his 
status as a veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examinations and a 
medical opinion has been obtained.  The requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In statements 
dated in March 2004 and May 2004, the veteran indicated that 
he had nothing further to submit in support of his claim.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 VET. APP. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 VET. APP. 55 (1994).  

In October 2000, the veteran submitted his claim for an 
increased rating for benign prostatic hypertrophy.  The 
disability has been evaluated as 40 percent disabling under 
Diagnostic Code 7527.  

Under 38 C.F.R. Part 4, Diagnostic Code  7527 prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

The service connected benign prostatic hypertrophy has 
already been rated in excess of the schedular maximum of 30 
percent based on the presence of urinary tract infection.  An 
increased rating is not warranted based on this 
symptomatology.  

Voiding dysfunction is rated based on urine leakage, 
frequency or obstructed voiding.  The regulations do not 
provide for a ratings in excess of 40 percent based on 
urinary frequency or obstructed voiding.  An increased rating 
is not warranted based on this symptomatology.  

A 60 percent evaluation is assigned for urine leakage which 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  

After a careful review of the evidence, the Board finds that 
an increased rating is not warranted for the service 
connected benign prostatic hypertrophy.  The pertinent 
evidence of record does demonstrate that the veteran does 
require changing absorbent material more than four times per 
day.  However, as hereinafter discussed, the record in this 
case includes persuasive medical evidence which attributes 
the a substantial amount of the veteran's urinary problems to 
his non-service connected Parkinson's Disease.  

Multiple nocturia was reported on VA clinical records dated 
in October and November 2000.  A separate record dated in 
October 2000 indicates the veteran had frequency and 
occasional incontinence.  The nocturia was four to six times 
per night.  At the time of the February 2001 VA examination, 
the veteran reported that he urinated approximately six times 
each day and approximately six times each night.  He also 
reported that he experienced dribbling and drops in his 
underwear following urination but he did not have full loss 
of control.  The diagnosis was benign prostatic hypertrophy.  
An August 2001 clinical record references the veteran's main 
complaints as being occasional urgency and urinary 
incontinence.  The assessment was mild benign prostatic 
hypertrophy with urgency and urge incontinence which was 
likely related to his progressive Parkinson's.  Urge 
incontinence was noted in April 2002 but this was secondary 
to Parkinson's Disease.  In October 2002, a VA physician 
commented that the veteran had a prostate problem which was 
completely unrelated to the veteran's Parkinson's Disease.  
At the time of a May 2003 VA examination, the veteran 
reported that he used two to four pads per day to control 
incontinence; that he was up some nights 10 to 12 times and 
that he also had frequency during the day.  The diagnoses 
were benign prostatic hypertrophy and progressive neurogenic 
bladder.  In June 2004, it was noted that the veteran's 
incontinence had improved.

A VA examination was conducted in December 2004.  The veteran 
reported that he had frequency approximately six times during 
the day and four to five times at night.  He had hesitancy, 
urgency and incontinence.  He reported that, due to 
Parkinson's, he would take time removing his pants which 
precipitated incontinence.  He reported that he used six to 
seven pads per day.  He also used a condom catheter when he 
left his home.  He was wearing the condom catheter at the 
time of the examination.  The diagnoses were benign prostatic 
hypertrophy, Parkinsonism and incontinence with unstable 
bladder.  

On VA examination in March 2005, it was noted that the 
veteran had rather severe urgency, incontinence and frequency 
for several years.  The urinary incontinence required 
changing pads five or six times per day.  The veteran also 
wore a condom catheter each time he left the house.  The 
diagnosis was benign prostatic hypertrophy and neurogenic 
bladder dysfunction.  The examiner found that the veteran had 
to use five to six pads per day due to incontinence as well 
as the wearing of an external condom catheter when he was 
away from home or when changing pads was inconvenient.  The 
symptomatology was secondary to both benign prostatic 
hypertrophy and neurogenic bladder from Parkinson's.  

A May 2005 clinical record includes the notation that the 
veteran used six diapers or depends per day but had less 
enuresis and incontinence at night.  He also used a condom 
catheter on trips.  The urinary infections were worse since 
the diagnosis of Parkinsonism.  

The most recent VA examination was conducted in June 2005.  
The examiner noted that he was requested to provide an 
opinion as to the level of impairment the veteran experiences 
from his service connected benign prostatic hypertrophy 
versus that attributable to the non-service connected 
Parkinson's Disease.  The examiner reported that, after he 
reviewed the clinical data including urologic evaluation and 
a discussion with a feedback technician, he felt that 
approximately 80 percent of the veteran's bladder symptoms 
were related to the Parkinson's Disease and approximately 20 
percent of the symptoms were related to the benign prostatic 
hypertrophy.  The examiner noted that there was no absolute 
or definite way to separate the symptoms complexes as both 
disease complexes kind of contributed to the symptoms but 
this was his best clinical judgment.  

There is no question that the veteran suffers urinary 
symptoms which require the wearing of absorbent materials 
which must be changed more than 4 times per day as well as 
use of a condom catheter when he leaves his home.  When a 
service-connected disability is productive of such a 
disability picture, the provisions of Diagnostic Code 7527 
call for a 60 percent rating.  

However, the preponderance of the competent evidence in this 
case is against a finding that the veteran's service-
connected benign prostatic hypertrophy is the cause of the 
total level of demonstrated impairment.  The record includes 
a medical opinion which attributes approximately 80 percent 
of the veteran's urinary problems to a non-service connected 
disability.  The Board views this as competent evidence upon 
which to base a finding that the full level of urinary 
impairment is not due to the service-connected disability.  
The veteran's current 40 percent rating contemplates a 
situation where absorbent materials must be worn and changed 
2 to 4 times per day.  In this case, given the fact that the 
RO has already assigned a 40 percent rating, the Board does 
not believe it necessary to engage in any exact computation 
based on the medical opinion since it appears clear that the 
veteran has already been given the benefit of having a 
substantial portion of his urinary symptoms considered as due 
to his service-connected disability. 

The Board notes that the June 2005 VA examiner indicated that 
he could not separate the symptoms due to the service-
connected disability as opposed to the non-service-connected 
disability.  The Board agrees that each disorder results in 
some urinary incontinence, and in that sense, the symptoms 
cannot be separated. However, the examiner was able to 
apportion the total degree of impairment between the two by 
assigning percentages.  The June 2005 examiner's assignment 
of percentages allows the Board to find that the service-
connected disability alone does not result in the level of 
impairment required for a 60 percent rating under Code 7527.   

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There has been no showing by the veteran that 
his benign prostatic hypertrophy has caused marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  There is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337,  338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996);  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
this claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher rating for this condition 
must be denied.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519-20.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


